 



Exhibit 10.22
QUANEX BUILDING PRODUCTS CORPORATION
OTHER STOCK-BASED AWARD AGREEMENT
<<Full Name>>
Grantee

     
Date of Award:
  <<                                        >>
Number of Shares:
  <<                                        >>

AWARD OF STOCK
The Compensation Committee (the “Committee”) of the Board of Directors of Quanex
Building Products Corporation, a Delaware corporation (the “Company”), pursuant
to the Quanex Building Products Corporation 2008 Omnibus Incentive Plan (the
“Plan”), hereby awards to you, the above-named Grantee, effective as of the Date
of Award set forth above, that number of shares (the “Shares”) of the Company’s
Common Stock, $0.01 par value per share (the “Common Stock”), set forth above.
Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan.
The Shares that are awarded hereby to you are not subject to any forfeiture
restrictions.
To the extent that the receipt of the Shares of Restricted Stock results in
income, wages or other compensation to you for any income, employment or other
tax purposes with respect to which the Company has a withholding obligation, you
shall deliver to the Company at the time of such receipt or lapse, as the case
may be, such amount of money as the Company may require to meet its obligation
under applicable tax laws or regulations, and, if you fail to do so, the Company
is authorized to withhold from the Shares awarded hereby or from any cash or
stock remuneration or other payment then or thereafter payable to you any tax
required to be withheld by reason of such taxable income, wages or compensation
sufficient to satisfy the withholding obligation based on the last per share
sales price of the Common Stock for the trading day immediately preceding the
date that the withholding obligation arises, as reported in the New York Stock
Exchange Composite Transactions.
The Shares awarded hereby may not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws. You also agree that (a) the Company may refuse to cause the transfer of
the Shares to be registered on the stock register of the Company if such
proposed transfer would in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable federal or state securities law and
(b) the Company may give related instructions to the transfer agent, if any, to
stop registration of the transfer of the Shares.
The Company shall cause the Shares to be issued to you, and such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law). The Shares are registered with the
Securities and Exchange Commission under a Registration Statement on Form S-8.
In accepting the award of Shares set forth in this Agreement you accept and
agree to be bound by all the terms and conditions of the Plan and this
Agreement.

         
 
  QUANEX BUILDING    
 
  PRODUCTS CORPORATION      
 
       
 
       
 
  Raymond Jean – Chief Executive Officer    

Executive/Employee

 

